DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21-27, 30-34 and 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
  As held in In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  Applicant has amended independent claim 11 to recited “the first component and second component being fed to the mixer via the at least one inlet”.  Applicant emphasizes in applicant’s remarks “claim 11 requires the first component and second component being fed to the mixer via the at least one inlet”. A step of “conveying the construction material toward the at least one outlet” is also recited in claim 11 as well as “mixes the first component and the second component to produce a construction material”.  Claim 42 adds the step “during application of the construction material with the moving device, the construction material is conveyed through the at least one outlet of the drum in less than 10 seconds after the first component and the second component are mixed with the stirring shaft.” Claim 43 concerns how the process steps have transformed the compositions of the starting materials to a product of manufacture. Claim 47 adds further method steps.  
Independent claim 11 is further indefinite because it is unclear if “the construction material” refers back to “a construction material” of the preamble, or to the second recitation of “a construction material” later in the claim.  
The scope of claim 40 is unclear because a device having a stationary portion is recited to be movable.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 21-27, 30-34 and 37-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement:
   Concerning independent claim 11, in the original application, the terminology “a stationary portion” and “a movable portion” did not appear.  On the other hand, it is understood that in Fig. 5 there are portions that move relative to each other.  However, firstly, there is no description of “stationary” and secondly, even if someone imagined a portion of the device of Fig. 5 to be stationary, Fig. 5 does not reasonably describe the full scope of all devices have a stationary portion and a moveable portion.  
Further regarding claims 31 and 39, though Fig. 5 shows a multi-joint arm, the joints are depicted as of all the pivot axes are parallel and that motion is limited to 2 dimensions.  There is no description of device with “a stationary portion” and “a movable portion” moveable independently three dimensions.  
Further regarding claim 32, a multi-joint arm with stationary portion is not described.  
Further regarding claims 33 and 41, the original specification at page 12, lines 5-11 explains that instead of the embodiment of Fig. 5, there could be other embodiments “not illustrated” such as a 3D printer.  There is no description of these “not illustrated” embodiments having “a stationary portion” and “a movable portion”.  
Further regarding claim 40, there is no description of a device having a stationary portion being a moveable device.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As the parent claim already requires the moving device to have a movable portion and a stationary portion, further reciting that the moving device is configured as a moveable device either contradicts the stationary requirement or fails to further limit the parent movable requirement. 
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
While it is unclear what is being claimed, as discussed above, the claims have been considered with regard to the prior art to the extent possible.  
Claims 11, 21-24, 27, 30-34, 37-45 and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Austin et al. (US 2014/0252668). Regarding claim 11, Austin discloses or suggests a system comprising a first component that is a pumpable building
material (see [0050]: “pump 2 to deliver the cementitious material”); a second component that is a
pumpable substance which contains a building material admixture, the building material admixture
being at least one of an accelerating admixture and a hardening accelerator (see [0005] and [0066]): a
moving device (robotic arm assembly 1) having a stationary portion, a movable portion and a mixer (101) arranged on the moveable portion, the mixer comprising a drum (part of “11”, see Fig. 5) having at least one inlet and at least one outlet; a drive (46); a stirring shaft (117 or a portion thereof) for stirring a mix, the stirring shaft being arranged in the drum and being coupled to the drive (see Fig. 5); and a conveying device (41, 42 and/or 66) arranged in the drive, the conveying device being arranged on an axis of the stirring shaft. Note that “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). Regarding claim 21, the conveying device directly adjoins the stirring shaft such that the mix mixed by the stirring shaft is configured to be collected directly by the conveying device and is configured to be conveyed out of the drum through the outlet (see Fig. 5). Regarding claim 22, the conveying device and the stirring shaft are arranged on a driveshaft drivable by the drive (see Fig. 5). Regarding claim 23, the stirring shaft and the conveying device are arranged next to one another in the drum, the stirring shaft is arranged in a first drum section and the conveying device (66) is arranged in a second drum section and the at least one inlet is arranged in the first drum section and the outlet is arranged in the second drum section (see Fig. 5). Regarding claim 24, the first drum section with the stirring shaft arranged therein forms 50% to 90% of a volume of the drum (see Fig. 5). Regarding claim 27, the drum comprises a first inlet (38) and second inlet (39) and a feeding device (37) is arranged at the first inlet. Regarding claim 30, the moving device is configured to produce a structure layer by layer (see [0053]). Regarding claim 31, the moving device is configured to move the mixer independently in three dimensions (see [0050]). Regarding claim 32, the moving device comprises a multi-joint arm configured to move the mixer (see Fig. 1). Regarding claim 33, the moving device is a 3D printer (see [0003]). Regarding claim 34, the moving device is configured to move the mixer within a build space for forming the structure constructed from the construction material (see Fig. 1). Regarding claim 37, the first component is concrete (see [(0021]). Regarding claim 38, the second component is a concrete admixture (see [0005]). Regarding claim 39, the moving device is configured to move the mixer in three dimensions relative to the stationary portion (see [0050]). Regarding claim 40, the moving device is configured as a movable device (see [0050]). Regarding claim 41, the moving device is configured as a crane, a robot, a movable device on wheels or tracks, or a 3D printer (see [0003] and
[0050]).  Claims 42-44 fail to further structurally limit the claimed structure.  Regarding claim 45, the second component is a liquid building material admixture (see [0005] and [0066]).  Regarding claim 47, the drum has a first inlet (37) and a second inlet (38). Again, “the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US 2014/0252668) in view KR 10-2011-0034186.  They system of Austin was discussed above.  A screw conveyor is not disclosed.  KR 10-2011-0034186 teaches a screw conveyor (Q1).  It would have been obvious to one of ordinary skill in the art to have provide a screw conveyor to advance material.  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US 2014/0252668) in view of Rigsby et al. (US 2007/0256599).  They system of Austin was discussed above.  Fibers are not disclosed.  Rigsby teaches adding fibers for strength [0006].  It would have been obvious to one of ordinary skill in the art to have included fibers in the first component to improve strength.  

Response to Arguments
Applicant has amended the moving device to have three parts: a stationary portion, a moveable portion, and mixer.  Applicant’s statement that this does not invoke 112(f) is acknowledge and agreed to.  
The specification at page 12, lines 5-11 reads “…the moving device 31, as illustrated in this
exemplary embodiment, can have an arm, which is configured in a movable manner.  For example, a multi-joint arm can be used in order to allow more versatile movement of the mixer 1 in space.  In alternative exemplary embodiments, which are not illustrated, the moving device 31 is configured as a crane, a robot, a movable device on wheels or tracks, or a 3D printer.”  The specification therefore makes clearly that the arm embodiment is illustrated, while the movable device on wheels or tracks and 3D printer embodiments are different embodiments that are not illustrated.  There is no description of combining features of the illustrated and non-illustrated embodiments.  
Regarding Austin, applicant adds method steps to the otherwise apparatus claims, making the claims impermissible, as held in In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).  Considering the apparatus features of the independent claim, all the structural limitations are still met by Austin.  
Duckworth is not relied upon in rejecting the claims as currently amended, as no stationary portion of a moving device is disclosed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774